Citation Nr: 0828283	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to the spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.

The instant appeal as to the spine disorder arose from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim for 
service connection for lumbar, thoracic, and cervical spine 
conditions.  The appeal as to the psychiatric disorder arose 
from a June 2002 rating decision which denied the claim.

In a February 2006 decision, the Board of Veterans' Appeals 
(Board) denied the claims on appeal.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2007, the Court granted the parties' joint 
motion for remand.

In September 2005, a Board hearing was held before the 
undersigned, sitting at St. Petersburg, Florida, who is 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.

The Board interprets May 2003 correspondence from the 
appellant to be a claim for new and material evidence to 
reopen a claim for service connection for a bilateral knee 
disorder which had previously been denied in the February 
2002 rating decision.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion the parties agreed that VA's duty to 
assist required that the veteran be afforded a VA medical 
nexus examination that addressed whether his current lumbar 
spine, thoracic spine, and cervical spine disabilities are 
related to active service.  The parties stated that the 
record reflects that the veteran has current lumbar spine, 
thoracic spine, and cervical spine disabilities, that there 
is evidence of "low back injuries and related 
symptomatology" in service, and that there is medical 
evidence, namely an April 2001 private medical record with 
the notation under trauma history "[r]eveals in 1976 or 
1977, the patient was in the US Marines and hurt his lower 
back, this never resolved." 

The parties agreed that another attempt should be made to 
obtain any relevant treatment records dated from 1979 to 1982 
from the Manhattan VA Medical Center (MC).  The joint motion 
referred to a February 2004 response from VA's New York 
Harbor Healthcare System, which includes both the Manhattan 
and the Brooklyn VAMCs, which indicated that there were no 
records of treatment from the Brooklyn VAMC.  However, the 
evidence of record also includes a June 2002 response from 
VA's New York Harbor Healthcare System, which stated that 
"[a] search of our files indicated no record of treatment or 
hospitalization."  Nevertheless, another request will be 
made to obtain any relevant treatment records dated from 1979 
to 1982 from the Manhattan VAMC.

The parties also agreed that VA should attempt to obtain 
records from chiropractor Barry Silverstein and an unnamed 
neurologist who, the veteran testified, believed that his 
current back and neck problems are related to service.  The 
veteran is advised that he must adequately identify the 
neurologist in order for VA to obtain those records.  In 
addition, to the extent that the claimed opinions are not 
contained in the medical records, the veteran is advised that 
it is his responsibility to obtain these opinions himself and 
submit them to VA.

Finally, as noted in the joint motion, the claim for service 
connection for a psychiatric disability claimed as secondary 
to lumbar spine, thoracic spine, and cervical spine 
disabilities must be deferred pending the outcome of the 
lumbar spine, thoracic spine, and cervical spine claims, as 
those issues are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any pertinent VA 
treatment records from the VAMC in 
Manhattan, NY, NY, developed from 1979 to 
1982, to be associated with the claims 
folder.

2.  After obtaining any necessary 
authorization and adequate identifying 
information from the veteran, obtain all 
medical records pertaining to the claimed 
disabilities from (a) chiropractor Barry 
Silverstein, and (b) the unnamed 
neurologist referred to by the veteran 
during his 2005 Board hearing.

3.  Advise the veteran that he should 
obtain opinions that his lumbar spine, 
thoracic spine, and cervical spine 
disabilities are related to service from 
chiropractor Barry Silverstein and the 
unnamed neurologist he referred to during 
his 2005 Board hearing.

4.  Thereafter, the RO should make 
arrangements in order to afford the 
veteran a VA medical examination with 
medical nexus opinion for the purpose of 
addressing the nature and etiology of any 
current lumbar spine, thoracic spine, and 
cervical spine disabilities.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
physician in connection with the 
examination.  It is noted that the service 
medical records show low back complaints 
and that the veteran's sustained a post-
service work injury to the back and neck 
in August 1999.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining physician 
should provide a diagnosis for all lumbar 
spine, thoracic spine, and cervical spine 
disabilities found on examination.  With 
regard to each diagnosed disability, the 
physician should render an opinion 
addressing whether it is at least as 
likely as not that such disability is 
related to his active service.  Detailed 
reasons and bases for all diagnoses and 
opinions reached should be provided.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.

5.  Thereafter, take adjudicatory action 
on the veteran's claims.  If any benefit 
sought is denied, provide a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




